DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/17/2022.  These drawings are accepted and overcome the previous drawing objections.

Response to Arguments
Applicant’s arguments filed 06/17/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lawson (EP_0107942).
The Examiner further notes that Applicant has not addressed the claim objection to claim 20, either in argument or amendment.  The claim objection is maintained.

Claim Objections
Claim 20 is objected to because of the following informalities:  Line 3 recites “providing material to be lifter;” (emphasis added).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knouse (US 10,625,986) in view of Lawson (EP_0107942).
Knouse discloses;
Claim 1. A lifting sling apparatus comprising: a base layer (102) comprising a fabric (Col. 3, Ln. 44-47); 
a first webbing strap (104) having a first segment stitched along its length (Knouse discloses “104 may be attached to the supporting structure 102 using any suitable method” and discloses the use of stitching for fastening, Col. 3 Ln. 44-64) to the base layer and extending from a first side (annotated Fig. 2) of the base layer to a second side (annotated Fig. 2) of the base layer, the first webbing strap extending outwardly from the second side of the base layer and looping back to the base layer to form a first sling loop (Fig. 2), the first webbing strap further having a second segment stitched along its length to the base layer and extending from the second side of the base layer to the first side of the base layer, the first webbing further extending outwardly from the first side of the base layer and looping back to the base layer to form a second sling loop (Col. 3-4 and Fig. 2).  
Claim 2. The lifting sling apparatus of claim 1 wherein the base layer is made from a woven synthetic material (Col. 3 Ln. 44-47).  
Claim 3. The lifting sling apparatus of claim 2 wherein the base layer is made from polypropylene or polyester (Col. 3 Ln. 44-47).  
Claim 5. The lifting sling apparatus of claim 1 wherein the base layer comprises a fluid absorbing layer (Knouse discloses the base layer may be made of cotton fibers, which is understood to have fluid absorbing properties) (Col. 3 Ln. 44-47).  
Claim 6. The lifting sling apparatus of claim 1 further comprising a second webbing strap (104) having a first segment stitched along its length to the base layer and extending from a third side (annotated Fig. 2) of the base layer to a fourth side (annotated Fig. 2) of the base layer, the second webbing strap extending outwardly from the fourth side of the base layer and looping back to the base layer to form a third sling loop (Fig. 2), the second webbing strap further having a second segment stitched along its length to the base layer and extending from the fourth side of the base layer to the third side of the base layer, the second webbing strap further extending outwardly from the third side of the base layer and looping back to the base layer to form a fourth sling loop (Fig. 2).  
Claim 7. The lifting sling apparatus of claim 6 wherein the first segment of the first webbing strap overlaps and is stitched to the first and second segments of the second webbing strap, the second segment of the first webbing strap overlaps and is stitched to the first and second segments of the second webbing strap (Knouse shows all four strap segments overlapping each other, and discloses stitching as a method of fastening 104 to 102) (Col. 3 and Fig. 2).  
Claim 18. The lifting sling apparatus of claim 6 wherein the first sling loop, the second sling loop, the third sling loop, and the fourth sling loop are configured to be lifted forming an interior compartment for holding material therein (Fig. 3).  
Claim 20. A method of lifting material comprising the steps of: providing the lifting sling apparatus of claim 6; providing material to be lifted (14); placing the material on the base layer; lifting the first sling loop, the second sling loop, the third sling loop and the fourth sling loop forming an interior compartment; and holding the material within the interior compartment (Col. 4 and Fig. 1-3).  
Claim 17. The lifting sling of claim 1 wherein the first sling loop and second sling loop are configured to be lifted forming an interior compartment for holding material therein (Fig. 3).  
Claim 19. A method of lifting material comprising the steps of: providing the lifting sling apparatus of claim 1; providing material to be lifted (14); placing the material on the base layer; lifting the first sling loop and the second sling loop forming an interior compartment; and holding the material within the interior compartment (Col. 4 and Fig. 1-3).  
	Knouse further discloses first and second webbing straps may be made of a strong material (Col. 3, Ln. 58-59), but does not recite;
Claim 1. The first webbing strap is a first single and continuous loop of polymeric webbing.
Claim 6. The second webbing strap is a second single and continuous loop of polymeric webbing.
However, Lawson discloses a lifting sling apparatus (Fig. 1) comprising: a base layer (1) comprising a fabric (Pg. 3, Ln. 14) and a first and second webbing strap (2), and further teaches the first and second webbing straps are a continuous loop (Pg. 2, Ln. 36) so that there are no weak points for safety reasons, and further teaches first and second webbing straps are stitched polyester belting (Pg. 3, Ln. 19-20), which is understood to be polymeric webbing (Pg. 1-3 and Fig. 1).
Therefore, in view of Lawson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Knouse’s first and second webbing straps to be a continuous loop of polymeric webbing so that there are no weak points for safety reasons.

Claims 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knouse in view of Lawson, and further in view of Chavez (US 5,978,989).
Knouse is silent to;
Claim 4. The lifting sling apparatus of claim 1 wherein the base layer comprising a plurality of layers.  
Claim 8. The lifting sling apparatus of claim 1 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer.  
Claim 9. The lifting sling apparatus of claim 1 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer; and a fourth webbing strap extending from the third side of the base layer to the opposing fourth side of the base layer and stitched along its length to the base layer.  
Claim 11. The lifting sling apparatus of claim 7 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer: and a fourth webbing strap extending from the third side of the base layer to the opposing fourth side of the base layer and stitched along its length to the base layer.
Claim 10. The lifting sling apparatus of claim 6 further comprising: a third webbing strap extending from the first side of the base layer to the opposing second side of the base layer and stitched along its length to the base layer.  
Claim 12. The lifting sling apparatus of claim 1 further comprising: a first webbing strap short loop () extending from a fifth side of the base layer; and a second webbing strap short loop () extending from a sixth side of the base layer.  
Claim 13. The lifting sling apparatus of claim 12 further comprising: a third webbing strap short loop extending from a seventh side of the base layer; and a fourth webbing strap short loop extending from an eighth side of the base layer.  
Claim 15. The lifting sling apparatus of claim 13 wherein the first webbing strap short loop comprises a first webbing strap segment stitched along its length to the base layer, wherein the second webbing strap short loop comprises a second webbing strap segment stitched along its length to the base layer, wherein the third webbing strap short loop comprises a third webbing strap segment stitched along its length to the base layer, and wherein the fourth webbing strap short loop comprises a fourth segment stitched along its length to the base layer.
Claim 14. The lifting sling apparatus of claim 12 wherein the first webbing strap short loop comprises a first webbing strap segment stitched along its length to the base layer, and wherein the second webbing strap short loop comprises a second webbing strap segment stitched along its length to the base layer.
	Regarding Claims 4 and 8-11, Chavez discloses a lifting sling (2) comprised of a base layer (4) having four sides (right and left 6, 8, and 10) and webbing straps (24) and sling loops (14), and further teaches the base layer comprised of a plurality of layers (Col. 5, Ln. 4-5) with padding material between the plurality of layers, and additional webbing straps (24) extending from one side (left-hand 6) to an opposite side (right-hand 6) (Fig. 1), and further teaches additional configurations of additional webbing straps (24) for providing axial support and load distribution (Col. 3-5 and Fig. 1 and 8-9).
	Therefore, in view of Chavez’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Knouse’s base layer to include a plurality of layers so that a padding material could be placed in between, and to have modified Knouse’s lifting sling to include third and fourth webbing straps extending between different sides to provide axial support and load distribution.
	Regarding Claims 12-15, Chavez teaches first, second, third, and fourth webbing strap short loops (loops securing plurality of 26 and plurality of 28) with each of the short loops extending from a respective side (interpreting each attachment region of respective 26 and 28 as a different side of the outer perimeter), a plurality of strap segments (30) (Col. 5 and Fig. 1).
Therefore, in view of Chavez’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Knouse’s lifting sling to include first, second, third, and fourth webbing strap short loops attached to respective fifth, sixth, seventh, and eighth sides by means of webbing strap segments to create different size pockets in the lifting sling, and to facilitate rolling up and storing the lifting sling.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knouse in view of Lawson, and further in view of Cathcart (EP 1,266,848).
Knouse is silent to;
Claim 16. Knouse does not recite the base layer is in the shape of an octagon.  
	However, Cathcart discloses a lifting sling (12) having a base layer (1), and further discloses the base layer is in the shape of an octagon, and a loop lifting attachment at the eight corners of the octagon (Par. 0028 and Fig. 1).
	Therefore, in view of Cathcart’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Knouse’s base layer shape to be an octagon to increase the number of corners (and lifting points) of the lifting sling.

    PNG
    media_image1.png
    482
    658
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652